Citation Nr: 1414395	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a psychiatric disorder, other than PTSD, to include as secondary to hepatitis C and PTSD.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to hepatitis C and PTSD.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and daughter (K.K.)


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

A hearing was held on March 22, 2012 by means of video conferencing equipment with the appellant in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the issues of entitlement to service connection for hepatitis C, a psychiatric disorder other than PTSD and CFS in May 2012.  The Board's May 2012 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.  

Also in May 2012, the Board issued a decision denying entitlement to service connection for PTSD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2013 Order, the Court vacated the part of the May 2012 Board decision that denied entitlement to service connection for PTSD, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the case for further development in July 2013.  The Board's July 2013 remand instructions and the subsequent actions of the VA AMC will be further discussed below.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain addendum VA medical opinions and adjudicate inextricably intertwined issues.

PTSD

The Veteran has reported that she was the victim of numerous personal assaults involving military sexual trauma (MST) during active service and contends that those assaults are the stressors that caused her PTSD.  

In cases involving allegations of MST, it is not unusual for there to be an absence of service records documenting the events of which the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  If a PTSD claim is based on in-service personal assault(s), evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found through such sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  For PTSD claims based on personal assault, only, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2012); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).

In accordance with the Board's July 2013 remand directive, the Veteran was afforded a VA examination in October 2013 with regard to her PTSD.  She identified several in-service stressors involving MST, to include the following: several females touching her inappropriately while she was in bed trying to sleep; being taken into a field and raped by a male soldier, after which she sought counseling from the chaplain at Fort Dix, who the Veteran reports put her on 9 days excess leave; being told by an officer he wanted to "have a little fun" with her before he signed her paperwork, who then pushed her against a wall and sexually groped her.

The October 2013 examiner stated that the Veteran's MST stressors are not verified and thus do not meet full criterion necessary for diagnosis of PTSD, because there are no observed behavioral markers evident in any available records and corroborating statements from witnesses regarding the instances of MST and aftermath could not be obtained.  This was presented as part of the examiner's rationale for her stated opinion that the Veteran's PTSD was "at least as likely as not caused by or related to severe childhood sexual abuse and loss."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination report to be inadequate for adjudicatory purposes because it is unclear from the examiner's explanation whether she considered all the pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Specifically, the examiner made no mention of a September 2013 memorandum from the AMC regarding PTSD Stressor Verification Review.  The AMC identified service medical records noting complaints of chest pain with an etiology unknown, possibly related to panic attacks, and orders approving leave for 16 days in late-September 1974.  AMC wrote that such notations may qualify as "markers" related to the Veteran's alleged assault.  Because the VA examiner did not address these potential markers identified by the AMC, further development is required.

On remand, an addendum VA opinion must be procured which takes into account all relevant evidence of record.

Hepatitis C

In accordance with the Board's May 2012 remand directive, the Veteran was afforded a VA examination in July 2012 regarding her claim for entitlement to service connection for hepatitis C.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examiner noted that he did not have access to the Veteran's claims file for review.  Although review of a veteran's claims file is not a strict requirement, the probative value of a medical opinion is dependent upon whether the examiner had access to, or was otherwise informed of, the relevant facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the VA examiner personally interviewed and examined the Veteran, and appears to have had access to some of the relevant VA treatment records, there is no indication in the May 2012 examination report that the examiner was informed of the Veteran's full medical history.  Specifically, the claims file contains a VA hepatology outpatient note from August 2007 which documents that the Veteran reported routine blood donation prior to 1970, and rejection by the Red Cross in 1979 for NANB hepatitis.  The record states that this suggests exposure in that time frame.  The Board thus finds that the May 2012 examination is inadequate for the purpose of adjudicating this claim because it is unclear from the examiner's report and opinion whether he considered all the pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  On remand, an addendum VA opinion must be procured which takes account of the Veteran's full medical history.    

Psychiatric Disorder & CFS

The Board notes that the issues of entitlement to service connection for a psychiatric disorder other than PTSD and CFS, to include as secondary to PTSD and hepatitis C, are inextricably intertwined with the other issues remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, these issues must also be remanded to the RO.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to a VA psychiatrist or psychologist who has not previously evaluated the Veteran, for an addendum opinion regarding the etiology of her PTSD symptoms.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a.  Does the Veteran satisfy the criteria for a diagnosis of PTSD?

b.  Is it at least as likely as not (50 percent probability or greater) that the following notations made in the Veteran's service personnel and treatment records indicate "markers" associated with the occurrence of personal assault(s) in service:

i.  August 1974 service treatment records noting shortness of breath, chest pain, and palpitations of the heart, and EKG readings within normal limits;

ii.  The Veteran's reported history of experiencing frequent or severe headaches, shortness of breath, pain or pressure in chest, and palpitation or pounding heart on her October 1974 separation medical examination, while a medical history given at her May 1974 enlistment examination did not include a history of these ailments;

iii.  Orders approving leave for 16 days in late-September 1974.

c.  If a positive response is provided for (a) & (b), is it at least as likely as not (50 percent probability or greater) that the Veteran has PTSD that is causally or etiologically related to military service, to include the in-service personal assault stressor(s)?

The examiner is advised that a positive response should be provided for the question presented in (c) if the Veteran's PTSD is related solely to military sexual trauma (MST) or in the event that the Veteran's PTSD is related to both MST and childhood sexual trauma.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must adequately summarize the relevant history and clinical findings, and provide a rationale for any opinion expressed.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Refer the Veteran's claims file to the VA examiner who conducted the July 2012 VA examination, or if unavailable, to another suitably qualified VA medical professional, for an addendum opinion as to the nature and etiology of the Veteran's hepatitis C.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion regarding whether it is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hepatitis C began in, was caused by or is a result of her active military service, including in-service air gun inoculation.  

The examiner should specifically comment on the significance in determining the etiology of the Veteran's current hepatitis C, if any, of the August 2007 VA hepatology outpatient note which documents the Veteran's competent reports of routine blood donation prior to 1970, and rejection by the Red Cross in 1979 for NANB hepatitis.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, complete any further development deemed appropriate and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



